DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
2.	In a telephonic interview with Attorney Jonathan Hromi, it was indicated to Mr. Hromi that the Examiner had restricted the claims of the instant application into Groups I-XII. The Attorney was requested to reach out to the Examiner prior to responding to the Restriction requirement to discuss the Restriction.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 1-2, 4-5, 7-8, 10-16, 18-21, 28-30, 37-38, 40-41, 48, 64, 66, 68-69, 71, 79, 82, 89, 95, 97-98, 114, drawn to an immunomodulatory fusion protein-metal hydroxide complex comprising: (a) an immunomodulatory fusion protein comprising
(i) an immunomodulatory domain,
(ii) a metal hydroxide-binding peptide comprising at least one kinase target motif of a secretory pathway kinase that comprises at least one phosphorylated amino acid, and
(iii) optionally, a stabilizing domain; and
(b) a metal hydroxide


 Group II. Claim 6, drawn to an immunomodulatory fusion protein-metal hydroxide complex comprising: 
(a) an immunomodulatory fusion protein comprising 
(i) an immunomodulatory domain, 
(ii) a metal hydroxide-binding peptide comprising at least one kinase target motif of the secretory pathway kinase Fam20C that comprises the amino acid sequence S-X- E, and 
(iii) optionally, a stabilizing domain; and 
(b) a metal hydroxide, wherein the at least one kinase target motif of the metal hydroxide-binding peptide comprises a phosphoserine, and wherein the immunomodulatory fusion protein is adsorbed via ligand exchange to the metal hydroxide via the at least one phosphoserine of the metal hydroxide- binding peptide, thereby forming an immunomodulatory fusion protein-metal hydroxide complex, classified in C07K 14/521.

Group III. Claims 42-43, 45-47, drawn to an immunomodulatory fusion protein-metal hydroxide complex comprising:
(a) an immunomodulatory fusion protein comprising
(i) an immunomodulatory domain, optionally linked to a stabilizing domain;

(b) a metal hydroxide,
wherein the immunomodulatory fusion protein is adsorbed via ligand exchange to the metal hydroxide via the at least one hydroxyl replacement groups of the metal hydroxide-binding peptide, thereby forming an immunomodulatory fusion protein-metal hydroxide complex, classified in C07K 14/521.

Group IV. Claims 49, drawn to an immunomodulatory fusion protein comprising:
(a) an immunomodulatory domain,
(b) a metal hydroxide-binding peptide comprising at least one kinase target motif of the
secretory pathway kinase Fam20C that comprises the amino acid sequence S-X-E, wherein X is any amino acid, optionally wherein X is E, S, V, H, Q, or G;
(c) optionally, a stabilizing domain; and
wherein the at least one kinase target motif of the metal hydroxide-binding peptide comprise a serine that is modified with a phosphate group, and wherein the immunomodulatory fusion protein undergoes ligand exchange with alum via the at least one phosphoserine of the metal hydroxide- binding peptide, thereby coupling the immunomodulatory fusion protein to alum to form an immunomodulatory fusion protein-metal hydroxide complex.
classified in C07K 14/521.

Group V. Claims 99-103, drawn to a nucleic acid comprising a nucleotide sequence encoding an immunomodulatory fusion protein comprising:

(b) a metal hydroxide-binding peptide comprising at least one kinase target motif of the
secretory pathway kinase Fam20C that comprises the amino acid sequence S-X-E, wherein X is any amino acid, optionally wherein X is E, S, V, H, Q, or G;
(c) optionally, a stabilizing domain; and
wherein the at least one kinase target motif of the metal hydroxide-binding peptide comprise a serine that is modified with a phosphate group, and wherein the immunomodulatory fusion protein undergoes ligand exchange with alum via the at least one phosphoserine of the metal hydroxide- binding peptide, thereby coupling the immunomodulatory fusion protein to alum to form an immunomodulatory fusion protein-metal hydroxide complex, an expression vector comprising the nucleic acid, a cell transformed with an expression vector, and a method for producing an immunomodulatory fusion protein, classified in C12N 15/00.

Group VI. Claims 50-51, drawn to an immunomodulatory fusion protein comprising:
(a) an immunomodulatory domain, optionally linked to a stabilizing domain; and 
(b) a metal hydroxide-binding peptide comprising one or more phosphorylated amino acids that is coupled, optionally via a linker, by a protein-reactive moiety, wherein the immunomodulatory fusion protein undergoes ligand exchange with alum via the at least one hydroxyl replacement groups of the metal hydroxide-binding peptide, thereby coupling the immunomodulatory fusion protein to alum to form an immunomodulatory fusion protein-metal hydroxide complex, classified in C07K 38/06.

. Claims 53-54, 56-57, 61-62, drawn to a method for increasing phosphorylation of an immunomodulatory fusion protein, the method comprising contacting a cell with: (a) a nucleotide sequence encoding an immunomodulatory fusion protein comprising: an immunomodulatory domain, a metal hydroxide-binding peptide comprising one or more kinase target motif, optionally, a stabilizing domain; and (b) a nucleotide sequence encoding a kinase comprising: an ER targeting leader sequence operably linked to a kinase domain operably linked to an anchor peptide wherein the kinase is localized to the secretory pathway and wherein the one or more kinase target motifs of the metal hydroxide-binding peptide are phosphorylated by the kinase in the secretory pathway, thereby increasing phosphorylation of the immunomodulatory fusion protein, classified in A61K 48/00.

Group VIII. Claim 60, drawn to a method for increasing phosphorylation of an immunomodulatory fusion protein comprising
(i) an immunomodulatory domain,
(ii) a metal hydroxide-binding peptide comprising one or more kinase target motifs of the secretory pathway kinase Fam20C, and
(iii) optionally a stabilizing domain,
the method comprising contacting a cell with an expression vector comprising a nucleic acid encoding the immunomodulatory fusion protein and an expression vector comprising a nucleic acid encoding the secretory pathway kinase Fam20C operably linked to an anchor peptide, wherein the secretory pathway kinase Fam20C is localized to the secretory pathway by the anchor peptide, and wherein the one or more kinase target motifs are phosphorylated by .

Group IX. Claim 63, drawn to an immunomodulatory fusion protein produced by a method for increasing phosphorylation of an immunomodulatory fusion protein, the method comprising contacting a cell with: (a) a nucleotide sequence encoding an immunomodulatory fusion protein comprising: an immunomodulatory domain, a metal hydroxide-binding peptide comprising one or more kinase target motif, optionally, a stabilizing domain; and (b) a nucleotide sequence encoding a kinase comprising: an ER targeting leader sequence operably linked to a kinase domain operably linked to an anchor peptide wherein the kinase is localized to the secretory pathway and wherein the one or more kinase target motifs of the metal hydroxide-binding peptide are phosphorylated by the kinase in the secretory pathway, thereby increasing phosphorylation of the immunomodulatory fusion protein, and comprising at least one phosphorylated amino acid, wherein the immunomodulatory fusion protein is adsorbed via ligand exchange with alum via the at least one phosphorylated amino acid, thereby coupling the immunomodulatory fusion protein to alum to form an immunomodulatory fusion protein-metal hydroxide complex, classified in A61K 38/06.

Group X. Claim 104, drawn to a method for activating, enhancing or promoting a response by an immune cell in a subject or inhibiting, reducing or suppressing a response by an immune cell in a subject, comprising administering to a subject in need thereof, an effective amount of an immunomodulatory fusion protein metal hydroxide complex comprising: (a) an immunomodulatory fusion protein comprising

(ii) a metal hydroxide-binding peptide comprising at least one kinase target motif of a secretory pathway kinase that comprises at least one phosphorylated amino acid, and
(iii) optionally, a stabilizing domain; and
(b) a metal hydroxide
wherein the immunomodulatory fusion protein is adsorbed via ligand exchange to the metal hydroxide via the at least one phosphorylated amino acid of the metal hydroxide-binding peptide, thereby forming an immunomodulatory fusion protein-metal hydroxide complex, classified in A61K 38/06.

Group XI. Claim 110, drawn to a method for reducing or inhibiting tumor growth or for treating cancer in a subject, comprising administering to a subject in need thereof, an effective amount of a pharmaceutical composition comprising: (a) an immunomodulatory fusion protein comprising
(i) an immunomodulatory domain,
(ii) a metal hydroxide-binding peptide comprising at least one kinase target motif of a secretory pathway kinase that comprises at least one phosphorylated amino acid, and
(iii) optionally, a stabilizing domain; and
(b) a metal hydroxide
wherein the immunomodulatory fusion protein is adsorbed via ligand exchange to the metal hydroxide via the at least one phosphorylated amino acid of the metal hydroxide-binding peptide, thereby forming an immunomodulatory fusion protein-metal hydroxide complex, classified in A61K 38/06.


Group XII. Claim 119, drawn to a method for reducing or inhibiting tumor growth or treating cancer in a subject, the method comprising administering to a subject in need thereof, an effective amount of an immunomodulatory fusion protein metal hydroxide complex comprising: (a) an immunomodulatory fusion protein comprising
(i) an immunomodulatory domain,
(ii) a metal hydroxide-binding peptide comprising at least one kinase target motif of a secretory pathway kinase that comprises at least one phosphorylated amino acid, and
(iii) optionally, a stabilizing domain; and
(b) a metal hydroxide
wherein the immunomodulatory fusion protein is adsorbed via ligand exchange to the metal hydroxide via the at least one phosphorylated amino acid of the metal hydroxide-binding peptide, thereby forming an immunomodulatory fusion protein-metal hydroxide complex, and an effective amount of a second composition comprising:
(i) a tumor antigen-targeting antibody, or antigen-binding fragment thereof;
(ii) a cancer vaccine;
(iii) an immune checkpoint inhibitor; or 
(iv) an adoptive cell therapy, thereby reducing or inhibiting tumor growth or treating cancer in the subject, classified in A61K 38/06.

4.	The inventions are independent or distinct, each from the other because:

different products, restriction is deemed to be proper because these products appear to constitute patentably distinct inventions for the following reasons:
Inventions I-IV, VI, VIII, and IX are independent and distinct, each from the other, because they are products, which possess characteristic differences in structure that is distinct for each invention which cannot be exchanged.  The fusion protein-metal hydroxide complex of inventions I-IV, VI and IX can be used as probes, or used therapeutically or diagnostically, e.g. in screening. The nucleic acid of invention V can be used to make hybridization probes or can be used in gene therapy as well as in the production of the specific proteins of interest. 

Although there are no provisions under the section for “Relationship of Inventions” in M.P.E.P. 806.05 for inventive groups that are directed to different methods, restriction is deemed to be proper because these methods appear to constitute patentably distinct inventions for the following reasons:
Inventions VII-VIII, XI-XII are independent and distinct, each from the other, because the methods are practiced with materially different starting agents and patient populations. Furthermore, each method has different goals and each method requires a non-coextensive search because of different starting agent, patient populations and goals. 

Inventions of Groups I and X-XII are related as product and processes of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different in vitro assays.

5. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Rejoinder Practice 
6.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against doublepatenting rejections of 35 U.S.C. 121 does not apply where the restriction requirementis withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
Correction of Inventorship 
7.	Applicant is reminded that upon the cancellation of claims to a non-electedinvention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if oneor more of the currently named inventors is no longer an inventor of at least one claimremaining in the application. Any amendment of inventorship must be accompanied bya request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646